DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-15 are directed toward method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-15 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1 and 7, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention: 
accessing a machine-learned model including a set of parameters, the machine-learned model coupled to receive state information for a retail store and generate a plurality of Q-values for a plurality of actions, wherein the plurality of actions describe decisions on shelf allocation for a plurality of products or on a per-product basis, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store; and
sequentially performing, for each of a plurality of time intervals: obtaining a set of images from an optical sensor for a current time interval, the set of images capturing a region of the retail store where the plurality of products are shelved, determining current state information for the current time interval including at least an out of stock variable, the out of stock variable determined by processing the set of images for the current time interval and indicating whether at least one of the plurality of products are out of stock or at least not available in a designated place on a shelf, determining a measured reward for performing an action at a previous time interval using previous state information for the retail store, the reward describing feedback during the previous time interval with respect to the goal after performing the action, retraining the set of parameters of the machine-learned model using the previous state information, the reward for the current time period produced by the previously selected action, and the current state information, generating a set of Q-values for the current time interval by applying the retrained updated machine-learned model to the current state information, selecting an action to perform for the current time interval based on the generated set of Q-values and providing the selected action to a client device, and updating the current state information for the retail store as the previous state information for the next time interval.
The Applicant's Specification titled “OPERATING SYSTEM FOR BRICK AND MORTAR RETAIL” emphasizes the business need to optimize shelve space based on available stocks . Thus, according to the Specification it is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims further limits the abstract ideas, such as ordering amount of delivery, deciding staffing level, positioning inventory, estimating reward for taking further actions, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim1.

Regarding Step 2A [prong 2]
Claims 1-15 fail to integrate the abstract idea into a practical application. Independent claims 1 and 7 include the following additional elements which do not amount to a practical application such as a camera. 
The elements recited above in the claims  pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea. Nothing in the Specification describes the specific operations recited in the claims as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to allocating products at the shelves to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of the independent claims, for example, claim 2-4 further asserts plurality of actions, but these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1 and 7 do not amount to significantly more than the abstract idea. Independent claims 1 and 7 include the elements such as camera that are not sufficient to amount to significantly more than the abstract idea. 
This elements  recited above pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  a data processing system, processor, memory, display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for camera see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and to display see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-15 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2016/0171432, hereinafter Pugh), in view of Mueller et al. (US 2017/0124511, hereinafter Mueller). 
With respect to claim 1 Pugh discloses a method comprising: a machine-learned model including a set of parameters (paragraphs [0050] and [0076]).
However, Pugh does not explicitly teach accessing a machine-learned model including a set of parameters, the machine-learned model coupled to receive state information for a retail store and generate a plurality of Q-values for a plurality of actions, wherein the plurality of actions describe decisions on shelf allocation for a plurality of products or on a per-product basis, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store; and sequentially performing, for each of a plurality of time intervals: obtaining a set of images from an optical sensor for a current time interval, the set of images capturing a region of the retail store where the plurality of products are shelved, determining current state information for the current time interval including at least an out of stock variable, the out of stock variable determined by processing the set of images for the current time interval and indicating whether at least one of the plurality of products are out of stock or at least not :available in a designated place on a shelf, determining a measured reward for performing an action at a previous time interval using previous state information for the retail store, the reward describing feedback during the previous time interval with respect to the goal after performing the action, retraining the set of parameters of the machine-learned model using the previous state information, the reward for the current time period produced by the previously selected action, and the current state information, generating a set of Q-values for the current time interval by applying the retrained updated machine-learned model to the current state information, selecting an action to perform for the current time interval based on the generated set of Q-values and Providing the selected action to a client device, and updating the current state information for the retail store as the previous state information for the next time interval.
However, Mueller teaches the feature of 
accessing the machine-learned model coupled to receive state information for a retail store and generate a plurality of Q-values for a plurality of actions, wherein the plurality of actions describe decisions on shelf allocation for a plurality of products or on a per-product basis, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store (paragraphs [0086] – [0089]); and 
sequentially performing, for each of a plurality of time intervals: obtaining a set of images from an optical sensor for a current time interval, the set of images capturing a region of the retail store where the plurality of products are shelved, determining current state information for the current time interval including at least an out of stock variable, the out of stock variable determined by processing the set of images for the current time interval and indicating whether at least one of the plurality of products are out of stock or at least not available in a designated place on a shelf, determining a measured reward for performing an action at a previous time interval using previous state information for the retail store, the reward describing feedback during the previous time interval with respect to the goal after performing the action, retraining the set of parameters of the machine-learned model using the previous state information, the reward for the current time period produced by the previously selected action, and the current state information, generating a set of Q-values for the current time interval by applying the retrained updated machine-learned model to the current state information, selecting an action to perform for the current time interval based on the generated set of Q-values and providing the selected action to a client device, and updating the current state information for the retail store as the previous state information for the next time interval (paragraphs [0096] – [0098]).
With respect to claim 2, Mueller further teaches the feature wherein the plurality of actions further describe decisions on ordering amounts of inventory for a plurality of products or on a per-product basis for a plurality of time periods, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store (paragraphs [0086] – [0089] and [0096] – [0098]).
With respect to claim 3, Mueller further teaches the feature wherein the plurality of actions further describe decisions on staffing levels and schedule for a plurality of roles for every hour over a plurality of days, and wherein a Q-value for a respective action indicates an estimated reward for staffing at a particular level at a particular time to achieve a goal or set of goals for the retail store (paragraphs [0086] – [0089]).
	With respect to claim 4, Mueller further teaches the feature wherein the plurality of actions further describe decisions on positioning of inventory for a plurality of products or on a per-product basis, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store (paragraphs [0086] – [0089]).
	With respect to claim 5, Mueller further teaches the feature wherein the plurality of actions further describe decisions on the allocation and priority of tasks to individual associates for a plurality of roles, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store (paragraphs [0086] – [0089]).
	With respect to claim 6, Mueller further teaches the feature wherein the plurality of actions further describe decisions on the price for a plurality of products or on a per-product basis for a plurality of time periods, and wherein a Q-value for a respective action indicates an estimated reward of taking a respective action toward achieving a goal or set of goals for the retail store (paragraphs [0086] – [0089]).
	With respect to claim 7, Pugh teaches the feature for optimizing shelf allocation and controlling stock and stocking of shelves of items in a retail store, comprising: 
(a) with cameras directed at shelves of items, producing camera images of items and analyzing the images with a programmed computer, recognizing the items and monitoring presence and depletion of the items on the shelves, including recording time of at least an out of stock occurrence of an item (paragraphs [0050] and [0076]), 
(b) from data produced in step (a), over a period of time, identifying chronic-out conditions of an item, (c) from data produced in step (a), over a period of time, identifying persistent-out conditions of items, (d) reporting to a store operator with recommendations for corrective action on any chronic-out or persistent-out conditions by increasing stock of an item on shelves or by increasing ordered volume of a persistent-out item to increase inventory, so that store personnel can take the recommended corrective action, and (e) after a period of days or weeks following corrective action as in step (d), measuring any change in sales volume of an item for which corrective action has been taken, and reporting to the operator (paragraphs [0050] and [0076]).
With respect to claim 8, Pugh teaches the feature wherein the cameras are fixed in position across an aisle from the shelves of items (paragraphs [0081] – [0083]).
With respect to claim 9, Pugh teaches the feature further including, after said period of days or weeks, determining any difference in sales of other items of similar category to the item for which corrective action was taken (paragraphs [0081] – [0083]).
With respect to claim 10, Pugh teaches the feature further including repeating step (e) after a further period of days or weeks to determine any specific patterns of chronic or persistent-out conditions for which corrective action has been taken, to reduce out conditions, or over-corrected such that excessive stock remains on shelves (paragraphs [0081] – [0083]).
With respect to claim 11, Pugh teaches the feature wherein the recommendations for corrective action include recommended quantities to be changed (paragraphs [0081] – [0083]).
With respect to claim 12, Pugh teaches the feature further including, following step (d), monitoring shelves daily to determine whether the chronic-out or persistent-out condition has been corrected, and if not, recommending further corrective action (paragraphs [0081] – [0083]).
With respect to claim 13 Pugh teaches the feature wherein monitoring of presence and depletion of items further includes detecting a low-stock condition of an item on a shelf and predicting when the item will be out of stock, and reporting the condition to the store operator (paragraphs [0081] – [0083]).
With respect to claim 14, Pugh teaches the feature further including applying reinforcement learning to predict when and to what extent restocking of items should be undertaken, based on data from a prior period, and producing more accurate predictions as more data are processed over time and predictions am compared with actual occurrences (paragraphs [0081] – [0083]).
With respect to claim 15, Pugh teaches the feature wherein labor needs are also predicted, for restocking or tasks to remedy predicted or actual out of stock occurrences (paragraphs [0081] – [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROKIB MASUD/Primary Examiner, Art Unit 3687